EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Anthony G. Fussner (47582) on 9/1/2021.

The application has been amended as follows: 
13. (Currently Amended) A system comprising:
a trainer operator control unit configured for wireless communication with a locomotive control unit; and
a trainee operator control unit configured for wireless communication with the trainer operator control unit, the trainee operator control unit configured to receive one or more commands for controlling a locomotive and transmit the received one or more commands to the trainer operator control unit, the trainer operator control unit configured to monitor for the one or more commands transmitted to the locomotive control unit from the trainee operator control unit;
wherein the trainer operator control unit is configured to transmit a brake application override command to the trainee operator control unit; and
wherein the trainee operator control unit is configured to receive the [[a]] brake application override command from the trainer operator control unit, and to transmit the brake application override command to the locomotive control unit.

20. (Currently Amended) A trainee operator control unit comprising a first wireless interface and a second wireless interface, wherein:
the trainee operator control unit is configured for wireless communication with a locomotive control unit via the first wireless interface for transmitting one or more commands to the locomotive control unit;
the trainee operator control unit is configured for wireless communication with a trainer operator control unit via the second wireless interface, the trainer operator control unit configured to transmit a brake application override command to the trainee operator control unit; and
wherein the trainee operator control unit is configured for receiving the [[a]] brake application override command from the trainer operator control unit via the second wireless interface, and for transmitting the brake application override command to the locomotive control unit via the first wireless interface.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MACEEH ANWARI whose telephone number is (571)272-7591.  The examiner can normally be reached on 9-9:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 5712721206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MACEEH . ANWARI
Primary Examiner
Art Unit 3663



/MACEEH ANWARI/Primary Examiner, Art Unit 3663